NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0063-17T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

TAHEED HILL a/k/a JAHEED
HILL, MARK J. HOLMES, and
JAHEED S. HILL,

     Defendant-Appellant.
____________________________

              Argued July 10, 2018 — Decided August 13, 2018

              Before Judges O'Connor and Moynihan.

              On appeal from Superior Court of New Jersey,
              Law Division, Monmouth County, Indictment No.
              13-01-0046.

              John S. Furlong argued the cause for appellant
              (Furlong and Krasny, attorneys; John S.
              Furlong, of counsel and on the brief).

              Monica do Outeiro, Assistant Prosecutor,
              argued the cause for respondent (Christopher
              J. Gramiccioni, Monmouth County Prosecutor,
              attorney; Monica do Outeiro, of counsel; Emily
              M. M. Pirro, Legal Assistant, on the brief).

PER CURIAM
     Defendant Taheed Hill appeals from the denial of his motion

to withdraw his guilty plea to third-degree possession with intent

to distribute a controlled dangerous substance (CDS) in a school

zone, N.J.S.A. 2C:35-7, arguing:

          POINT I

          THE TRIAL COURT ABUSED ITS DISCRETION IN
          FAILING TO GRANT DEFENDANT'S MOTION TO
          WITHDRAW HIS GUILTY PLEA WHERE THE TERMS OF
          THE PLEA AGREEMENT REGARDING CONCURRENT
          SENTENCES WERE NOT HONORED.

We perceive no error, much less clear error, in the judge's

decision to deny defendant's motion to withdraw his plea and

affirm.

     Defendant reprises his contention made to the trial court

that "a scrivener's error in classification at the county jail

resulted in a hardship of constitutional dimension," arguing his

classification as a state inmate after sentencing on January 24,

2014 pursuant to his plea agreement — which called for a term

concurrent   with   defendant's   sentence   on   a   federal    parole

violation,1 imposed on December 20, 2013 – deprived him of credits

toward his federal sentence which did not begin until he completed



1
  Defendant agreed to an extended-term state prison sentence of
seven years with forty-two months parole ineligibility. At the
time of his arrest on the CDS charges, defendant was on supervised
release stemming from a federal conviction for possession of a
firearm by a convicted felon.

                                  2                             A-0063-17T1
his state prison term.         He maintains that his prison term was

converted from concurrent to consecutive – "a manifest injustice"

constituting grounds for his plea withdrawal.        R. 3:21-1.

      We recognize a motion to withdraw a guilty plea is committed

to the judge's sound discretion, State v. Slater, 198 N.J. 145,

156 (2009), and will only overturn a judge's decision if there was

an   abuse   of   discretion   causing   the   decision   to   be   clearly

erroneous, State v. O'Donnell, 435 N.J. Super. 351, 372 (App. Div.

2014).

             "A denial of a motion to vacate a plea is
             'clearly erroneous' if the evidence presented
             on the motion, considered in light of the
             controlling legal standards, warrants a grant
             of that relief." State v. Mustaro, 411 N.J.
             Super. 91, 99 (App. Div. 2009) (quoting
             Slater, 198 N.J. at 164). . . .


             . . . [W]here the court does not hold an
             evidentiary hearing, we may exercise de novo
             review over the factual inferences the trial
             court has drawn from the documentary record.
             State v. Harris, 181 N.J. 391, 420-21 (2004).
             Thus, it is within our authority "to conduct
             a de novo review of both the factual findings
             and legal conclusions of the . . . court."
             Id. at 421.

             [O'Donnell, 435 N.J. Super. at 372-73.]

      We therefore balance the four factors required by the Slater

Court to be evaluated in determining a motion to withdraw a guilty

plea: "(1) whether the defendant has asserted a colorable claim


                                    3                               A-0063-17T1
of innocence; (2) the nature and strength of defendant's reasons

for withdrawal; (3) the existence of a plea bargain; and (4)

whether withdrawal would result in unfair prejudice to the State

or unfair advantage to the accused," 198 N.J. at 157-58, and affirm

for substantially the same reasons expressed by Judge Joseph W.

Oxley in his written decision, adding only the following comments.

     Defendant never asserted his innocence.                  He admitted his

guilt during his plea colloquy, acknowledged he sold drugs to the

presentence report writer, and – according to his attorney during

the motion hearing – accepted responsibility.           We agree with Judge

Oxley's   determination      that   the    plea   agreement    should   not    be

afforded great weight; it does however weigh against defendant,

who has "a heavier burden in seeking to withdraw [this plea]

entered as part of a plea bargain."           Slater, 198 N.J. at 160.         We

likewise concur with the judge's finding that, although the fourth

Slater factor need not be considered because defendant did not

establish the other factors, see id. at 162-64, the State would

be prejudiced if defendant were permitted to withdraw his plea

because the passage of time from the commission of the crime on

August    3,   2012    hinders   the   State's    ability     to   regroup    law

enforcement personnel, laboratory experts and defendant's three

co-defendants.        And we note that proficient defense counsel at the



                                       4                                A-0063-17T1
present trial would be able to challenge the State's witnesses'

ability to recall events from 2013.

     In considering the nature and strength of defendant's reasons

for withdrawal, we heed the Court's direction and focus "on the

basic fairness of enforcing a guilty plea by asking whether

defendant has presented fair and just reasons for withdrawal, and

whether those reasons have any force."          Id. at 159.     "It is

fundamental that when a defendant pleads guilty pursuant to a plea

agreement, the terms of the agreement must be fulfilled."            State

v. Kovack, 91 N.J. 476, 482 (1982).           "The terms of the plea

agreements must be meticulously adhered to, and a defendant's

reasonable expectations generated by plea negotiations should be

accorded deference."    State v. Brockington, 140 N.J. Super. 422,

427 (App. Div. 1976).    A review of the sentencing transcript and

the judgment of conviction confirms that both the prosecutor's

office and the court heeded the plea agreement and imposed a

sentence concurrent to defendant's federal twenty-month parole

violation.    The   court   even   released   defendant   on   his    own

recognizance (ROR), subject to a federal detainer, so he could

receive federal custodial credits.2


2
 Defendant's merits brief and Judge Oxley's decision indicate the
bail was reduced on December 19, 2013; during argument on the
motion to withdraw, defense counsel stated the date was December
4, 2012, conceding however he might be "off on the date."

                                   5                            A-0063-17T1
       Thus we agree with Judge Oxley and the State, as admitted by

defense counsel during the motion hearing, that the prosecutor's

office and court adhered to the plea agreement.        We see no support

for defendant's insistence that "[t]o be sure, the State, not the

federal government, failed to carry out defendant's plea bargain."

During motion argument, defense counsel offered only his self-

described "educated guess" that a classification officer in the

Monmouth County jail – which, according to defendant houses both

State and federal prisoners – failed to notify federal authorities

that defendant should have been in federal custody.              He later

admitted,    "I   don't   know   what   happened,"   as   to    whether    a

classification officer, "someone in Trenton," or someone at the

Central Reception and Assignment Facility – to which defendant was

sent after his State sentencing – "called someone at the marshal's

office, and [said], nah, we'll take [defendant]."              There is no

evidence the State did anything to deprive defendant of the

bargained-for sentence.      Contrary to defendant's contention, the

State relinquished control over defendant when he was released

ROR.

       Defendant's request for credits should have been made in the

federal arena.     This motion – the purpose of which, according to

defense counsel, was to vacate the State             sentence, "await a

reclassification of [defendant's] federal jail credits" and, "if

                                    6                              A-0063-17T1
. . . acceptable to the State," thereafter withdraw the motion

under review and "consent to re-sentencing in absentia" – is a

back-door attempt to present a federal issue in State court.

Whether defendant is entitled to federal credits after his ROR

release is not for a New Jersey court to decide.            A State court's

grant of defendant's motion to withdraw his plea will not correct

the "manifest injustice" defendant alleges.              See R. 3:21-1.          A

vacated plea will not provide defendant any federal credits; and

there is no guarantee he would be able to subsequently enter a

plea to the State charges.      The case would be placed on the trial

list, having the impact we discussed when analyzing the Slater

factors.

     After balancing all four of the Slater factors, we determine

defendant has not met his burden of substantiating his request

with "strong, compelling reasons." 198 N.J. at 160.          Defendant

has not shown that the denial of his post-sentencing motion was

manifestly unjust, overcoming the "formidable barrier" created by

the acceptance of his guilty plea.            Slater, 198 N.J. at 156-57

(quoting Blackledge v. Allison, 431 U.S. 63, 74 (1977)).

     We deem the balance of defendant's arguments, including his

briefly mentioned contention – not raised below — that he was not

advised    of   the    possibility     his    sentence    would    be     served

consecutively,    to    be   without       sufficient    merit    to     warrant

                                       7                                 A-0063-17T1
discussion in this decision.   R. 2:11-3(e)(2); State v. Robinson,

200 N.J. 1, 20 (2009).

    Affirmed.




                                 8                         A-0063-17T1